Citation Nr: 1647032	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral flat feet. 

2.  Entitlement to service connection for a gastrointestinal disability. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In the September 2008 rating decision, the RO denied entitlement to service connection for a gastrointestinal disability, bilateral hearing loss, tinnitus, bilateral flat feet, and an acquired psychiatric disorder, to include PTSD.  The Veteran filed a notice of disagreement dated in October 2008, and the RO issued a statement of the case dated in September 2010.  The Veteran submitted a substantive appeal in September 2010.

In the September 2010 rating decision, the Decision Review Officer (DRO) granted service connection for bilateral flat feet and assigned a noncompensable disability rating from January 21, 2008, and a 10 percent disability rating from May 14, 2008.  The Veteran filed a notice of disagreement dated in December 2010.  In a September 2014 rating decision, the RO increased the bilateral flat feet disability rating to 10 percent, effective January 21, 2008.  The RO issued a statement of the case dated in September 2014, and the Veteran submitted a substantive appeal in October 2014.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, this matter was remanded for additional development.  

In a July 2016 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  Those issues are therefore no longer before the Board.

In September 2016, the Veteran, accompanied by her representative, testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Symptoms of the Veteran's service-connected bilateral flat feet do not more nearly approximate severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.

2.  The evidence is at least evenly balanced as to whether the Veteran's gastrointestinal disability is related to her military service.

3.  The evidence is at least evenly balanced as to whether the Veteran has PTSD that is the result of in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral flat feet have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.10, 4.27, 4.71a, Diagnostic Code 5276 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for gastrointestinal disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a May 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  In addition, as the Board has decided that entitlement to service connection for the Veteran's gastrointestinal disorder and PTSD is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

This matter was remanded in September 2015 for further development, to include updating VA treatment records since April 2009, and VA examinations in connection with the hearing loss, tinnitus, gastrointestinal, and flat feet claims.  Upon remand, updated VA treatment records were associated with the claims file and VA examinations in connection with the Veteran's claims, dated in December 2015, January 2016, and April 2016, were completed.  An additional psychiatric  examination was also completed in August 2016.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified before the Board in September 2016.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 



II.  Higher Initial Rating for Flat Feet

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21Vet. App. 506 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for flat foot, acquired, regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral flatfoot or a 30 percent disability rating for bilateral flatfoot is assigned where there is a severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral flatfoot or a 50 percent disability rating for bilateral flat feet requires a pronounced disability manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for no more than a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In order to determine the severity of the Veteran disability, the Veteran was afforded a VA examination dated in January 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with bilateral flat feet with a diagnosis date of approximately 1978.  The Veteran stated that when she got out of the Army she had flat feet and that she has pain in feet with extended walking.  On examination, the Veteran did not report pain on evaluation or manipulation, or flare-ups that impact the function of the foot.  There was no functional loss or functional impairment of the feet on evaluation, and there was no swelling on use or characteristic callouses.  There was also no extreme tenderness of plantar surfaces on one or both feet, no objective evidence of marked deformity of one or both feet (pronation, abduction etc.), no marked pronation of one or both feet, the weight-bearing line did not fall over or medial to the great toe (bilaterally), there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line, and no "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  The Veteran did have decreased longitudinal arch height of one or both feet on weight-bearing on the left.  There was no indication on examination of  Morton's neuroma (Morton's disease) and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones. There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  Occupation effects included, on extended standing and walking, her feet will get sore. 

The Veteran was again examined in April 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with bilateral pes planus and no other foot disabilities.  Onset was indicated in 1977.  The Veteran reported that she developed bilateral feet pain while running with boots on.  She was seen at a clinic and diagnosed with flatfoot.  She was advised to change her shoes.  She was referred to podiatrist and orthopedic for evaluation.  The examiner noted that the Veteran was service connected for bilateral flatfoot, but her foot condition was not improving, and she continued to experience burning pain.  Current symptoms were noted to be burning sensational pain in both feet.  On examination, the Veteran did not report pain on evaluation or manipulation, or flare-ups that impacted the function of the foot.  Functional impact was unable to walk or stand for prolong period of time. There was no functional loss or functional impairment of the feet on evaluation, and there was no swelling on use or characteristic callouses.  There was also no extreme tenderness of plantar surfaces on one or both feet, no decreased longitudinal arch height of one or both feet on weight-bearing , no objective evidence of marked deformity of one or both feet (pronation, abduction etc.), no marked pronation of one or both feet, the weight-bearing line did not fall over or medial to the great toe (bilaterally), there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line, and there was no "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  There was no indication on examination of  Morton's neuroma (Morton's disease) and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones. There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner noted bilateral pain on examination, with less movement, pain on weight-bearing, and interference with standing.

The Board also reviewed the Veteran private and VA treatment records and statements submitted to VA. The Veteran's treatment records and submitted statements reflected complaints of bilateral foot pain and burning sensations.   Treatment records from the Walter Reed Army Medical Center revealed that the Veteran reported foot pain.  Outpatient treatment records from the VA Medical Center note a diagnosis of bilateral pes planus (flat feet), and metatarsalgia on the examination in May 2008.  It was noted that the Veteran had pain diffused and poorly localized across dorsum of both feet.  There was no pronation or deformity noted.  The Veteran's symptoms were confirmed in a subsequent podiatry examination dated in October 2008.  It was noted that the Veteran was prescribed orthotics to control symptoms.  Although the records showed no pronation, or deformity of the feet, there was objective evidence of bilateral foot pain (metatarsalgia).  Other VA treatment records and records from Metropolitan Washington Orthopedic Association and from Dr. M. did not show symptoms worse than those reported above.  

The Veteran testified before the Board in June 2016.  However, the Veteran did not indicate symptoms regarding her pes planus in the hearing.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for bilateral pes planus is not warranted.  In order to warrant a higher evaluation, symptoms of the disability must more nearly approximate severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  The evidence above was not indicative of severe disability, nor did either examiner find evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  As such, a higher evaluation under Diagnostic Code 5276 is not warranted.

In addition, there was no foot deformity other than flat feet , causing alteration of the weight bearing line.  The 2014 examiner specifically found no evidence of claw foot.  No conditions were identified that would warrant separate compensable disability ratings under Diagnostic Codes 5280 or 5273.  
 
A higher rating is potentially available under Diagnostic Code 5284 for other foot injuries.  However, the Court has held that "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Moreover, "as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions could not be rated by analogy under that DC.  Id. at 338.  As flatfoot is specifically listed in DC 5276, the Veteran's bilateral flat feet cannot be rated by analogy to DC 5284 or any other diagnostic code.

Finally, although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not exhibited any symptoms not addressed by these criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence is against the claim for a higher initial rating for bilateral flat feet.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to the Veteran's PTSD claim, a service treatment note dated in January 1977 indicates that the Veteran was involved in a motor vehicle accident on January 17, 1977.  The report indicated that the vehicle in front of the van the Veteran was in, lost control on the ice, causing the van (which had no snow tires) to slide across the road, hitting a portion of the mountain. 

Lay statements note that the Veteran has flashbacks from an accident she was involved in while in service, and had mood swings and paranoia after returning from the service.  The Veteran has been diagnosed with PTSD in VA treatment records.   

In connection with the claim, the Veteran submitted a medical examination report of the Government of the District of Columbia Department of Human Services Income Maintenance Administration.  This examination report diagnosed the Veteran with PTSD secondary to accident in 1977.

The Board also notes that the Veteran was afforded a VA examination dated in August 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner diagnosed the Veteran with PTSD with depressed mood, anxiety and psychotic features and stated that the condition was secondary to reported incidents of attempted rape and vehicle accident in the service.  In this regard, the Board notes that the Veteran reported her stressors to the VA examiner and to friends who submitted lay statements on her behalf.  Lay statements submitted on behalf of the Veteran indicate behavioral changes after service due to both the accident and the reported sexual assaults.  
 
With respect to the Veteran gastrointestinal claim, service treatment records show treatment for abdominal discomfort in service.  A lay statement from the Veteran's your spouse notes stomach problems due to the accident in service.  

Post-service medical evidence, as early as 1998, document the Veteran's complaints of gastric problems with abdominal pain.  These are noted in VA treatment records dated April 1988 and April 2005.  The Veteran was diagnosed with gastroesophageal reflux disease (GERD) in August 2005.  

In August 2004, a private medical doctor opined that the Veteran's gastrointestinal disability is related to her military service.  The private medical doctor reasoned that the Veteran's problems first occurred during her active military service.  

The Veteran was also afforded two VA examinations dated in December 2015 and April 2016.  The Veteran was diagnosed with GERD by both examiners.  The December 2015 examiner offered a negative opinion stating that the Veteran had symptoms in the 1990s after she was discharged from the service and that there was no evidence in her service treatment records that the Veteran was evaluated for an ongoing abdominal or esophageal condition. The April 2016 examiner found that the Veteran's symptoms were subjective only and the objective examination was normal. The examiner found that there was no objective evidence of a chronic condition.

The above evidence weighs against the claim.  However, the Veteran submitted evidence supporting a diagnosis of PTSD related to her verified motor vehicle accident in service, and the August 2016 VA examiner also diagnosed PTSD linked to her motor vehicle accident and reported incidents of sexual assault in service.  In addition, the Veteran submitted an August 2004 statement from her treating physician that linked her condition to her military service, including symptoms therein.  As these health care professionals explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The evidence is thus at least evenly balanced as to whether the Veteran's gastrointestinal disability is related to service and her PTSD is related to her in-service stressors.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for gastrointestinal disability and PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 10 percent for bilateral flat feet is denied. 

Service connection for gastrointestinal disability is granted. 

Service connection for PTSD is granted. 





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


